Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 8-9, 11-12, 14-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2015/0206419 A1].
Claim 1: A computing device comprising:
a communications unit and a controller configured to: [D1, [0004]] D1 teaches the communication device.
[D1, [[0131] & Figure 8]] D1 teaches the edge device to provide a notification.

determine, based on the type of the recognized event, one or more multimedia data types for collection to document the recognized event; [D1, [[0131] & Figure 8]] D1 teaches the window allows the user to create a rule to have the mobile system/device automatically perform some action upon the occurrence of a certain even or set of events. Based upon the rules shown in Figure 8, the type of event could be a video or audio document added.

cause, using the communications unit, the edge device to collect multimedia data of the one or more multimedia data types; [D1, [[0131] & Figure 8]] D1 teaches the rules shown in Figure 8, the type of event could be a video or audio document added.

receive, using the communications unit, an indication that the multimedia data has been stored successfully; [D1, [[0006, 0131] & Figure 8]] D1 teaches the rules shown in Figure 8, the rules being utilized is considered being successful when the document is added. If the event is not properly detected no document would be added. Further, D1 teaches the successful addition of the recognized event being documented (i.e. stored).

determine whether the multimedia data has successfully documented the recognized event; and [D1, [[0131] & Figure 8]] D1 teaches the rules shown in Figure 8, the rules being utilized is considered being successful when the document is added. If the event is not properly detected no document would be added.

when the multimedia data has successfully documented the recognized event, controlling, using the communications unit, the edge device to provide a notification of successful documentation of the recognized event. [D1, [[0131] & Figure 8]] D1 teaches the window may also display a textual information such as a text indicating events detected associated with video of the window. This includes the events detected by analysis and video of the window or other sensor information of the mobile system/device. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the multiple embodiments of D1 win which the communications device is linked to and utilized with the receiving, determining, and providing the notification of the recognized event. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the particular process with the device in order to receive the recognized event notification. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The computing device of claim 1, wherein the controller is further configured to: cause, using the communications unit, one or more further edge devices at the location to collect multimedia data of the one or more multimedia data types. [D1, [0009] and FIG. 7] D1 teaches the analytical computing device determining that the recognized event has been successfully documented in accordance with some embodiments.

Claim 4: The computing device of claim 1, wherein the one or more multimedia data types to collect include one or more of audio data and video data, the audio data being collected at least when the type of the recognized event comprises a verbal event, and the video data being collected at least when the type of the recognized event comprises a physical interaction between an operator of the edge device and a person. [D1, [0027 and 0034]] D1 teaches the edge device being that of a voice, audio, or video device. The transmission between the devices. Further, D1 teaches he interaction by a user to operate the device and interact with the content.

Claim 5: The computing device of claim 1, wherein the controller is further configured to determine whether the multimedia data has successfully documented the recognized event by: comparing the multimedia data against one or more rules defining successful documentation based on the type of the recognized event. [D1, [[0006, 0131] & Figure 8]] D1 teaches the rules shown in Figure 8, the rules being utilized is considered being successful when the document is added. If the event is not properly detected no document would be added. Further, D1 teaches the successful addition of the recognized event being documented (i.e. stored).

Claim 8: The computing device of claim 1, wherein the controller is further configured to cause the edge device to collect multimedia data of the one or more multimedia data types by causing the edge device to transmit the multimedia data to a storage device. [D1, [0110]] D1 teaches the collection of the data and the data being transmitted to a storage/machine learning algorithm to determine an indication of an event.

Claim 9: The computing device of claim 1, wherein the indication that the multimedia data has been stored successfully is received from a storage device. [D1, [0009] and FIG. 7] D1 teaches the analytical computing device determining that the recognized event has been successfully documented in accordance with some embodiments.

Claim 11 is rejected for similar reasons as to those described in claim 1.
Claim 12 is rejected for similar reasons as to those described in claim 2.
Claim 14 is rejected for similar reasons as to those described in claim 4.
Claim 15 is rejected for similar reasons as to those described in claim 5.
Claim 18 is rejected for similar reasons as to those described in claim 8.
Claim 19 is rejected for similar reasons as to those described in claim 9.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2015/0206419 A1] in view of D2 [US 2015/381948 A1].
Claim 3: The computing device of claim 1, wherein the controller is further configured to: cause, using the communications unit, one or more further edge devices at the location to collect multimedia data of the one or more multimedia data types; and check that the multimedia data collected from the edge device and the one or more further edge devices documents the recognized event at least based on timestamps of the multimedia data. [D2, [Abstract & [0089]]] D2 teaches the input devices are equipped with a time-stamp function that embeds a date and time into an image or video for later authentication, or their messaging provides a date and time associated with the inputs, including images, and/or video. Further, D2 teaches two input capture devices and at least one user device are communicatively connected to a cloud-based analytics platform. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine D1 with D2 wherein D2 includes the additional data of a time-stap. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the additional time stamp function that includes the date and time into a data file. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.

Claim 13 is rejected for similar reasons as to those described in claim 3.

Claims 7, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2015/0206419 A1] in view of D3 [WO 1997/008896 A1], as provided in IDS.
Claim 7: The computing device of claim 1, wherein the controller is further configured to, when the multimedia data has successfully documented the recognized event: determining, at the one or more computing devices, a next action to be initiated by an operator of the edge device in response to the recognized event, wherein the notification of the successful documentation of the recognized event includes an associated indication of the next action. [D3, [14A, 14B, and Page 22, Lines 26-32]] D3 teaches the current application is utilized in order to discuss the next course of action in cases of security incidents. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, which is in the field of security devices, with the teachings of D3, to further include the additional steps of determining the next course of actions. One skilled in the art would have been motivated to modify D1 in this manner in order to further analyze the data to provide the additional steps. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.

Claim 10: The computing device of claim 1, wherein the controller is further configured to, when the multimedia data has not successfully documented the recognized event, one or more of: control, using the communications unit, the edge device to continue to collect further multimedia data until the further multimedia data has successfully documented one or more of the recognized event and further recognized events; and control, using the communications unit, the  [D1, [[0006, 0131] & Figure 8]] D1 teaches the rules shown in Figure 8, the rules being utilized is considered being successful when the document is added. If the event is not properly detected no document would be added. Further, D1 teaches the successful addition of the recognized event being documented (i.e. stored). [D3, [14A, 14B, and Page 22, Lines 26-32]] D3 teaches the current application is utilized in order to discuss the next course of action in cases of security incidents. Thus, a futher collection until satisfied and the next course of action.

Claim 17 is rejected for similar reasons as to those described in claim 7.
Claim 20 is rejected for similar reasons as to those described in claim 10.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, either alone or in combination, fails to teach or suggest: when the type of the recognized event comprises a verbal event, the controller determines the recognized event to be successfully documented when the multimedia data includes both video data that shows a face of a person initiating the verbal event and audio data that includes a recording of the verbal event; and when the type of the recognized event comprises a physical interaction between an operator of the edge device and the person, the controller determines the recognized event to be successfully when the multimedia data includes video data that includes both a recording of the physical interaction and the face of the person.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661